Citation Nr: 0002662	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  95-27 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for headaches, concussion, residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse







INTRODUCTION

The veteran served on active duty from April 1946 to October 
1967.

The current appeal arose from a June 1994 rating decision of 
the Department of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The RO, in 
pertinent part denied entitlement to service connection for 
residuals of head injury, concussion, with headaches.

The veteran and his wife provided testimony before a hearing 
officer at the RO in May 1995, a transcript of which has been 
associated with the claims file.

In January 1996 the RO granted entitlement to service 
connection for residuals of head injury, concussion, and 
headaches with assignment of a 10 percent evaluation 
effective December 2, 1993.  

In January 1998 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.

In November 1999 the RO affirmed the 10 percent evaluation 
for residuals of head injury, concussion, and headaches.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Headaches, concussion, residuals of head injury, are 
productive of disablement compatible with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.




CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for 
headaches, concussion, residuals of a head injury, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that in 
August 1949 the veteran sustained concussion after fighting 
with another serviceman.  He was also treated for multiple 
abrasions.  No specific complaints referable to headaches 
were elicited.  

Post service military medical facility records dated in 
August 1988 show the veteran was treated for symptomatology 
diagnosed as cluster headaches.

The veteran filed a claim for service connection for 
headaches, residuals of head injury, on December 2, 1993.

VA conducted a general medical examination of the veteran in 
March 1994.  He reported that while in service he worked 
around defective ammunition in a launcher and when he 
launched a missile he sustained a shrapnel injury to anatomic 
areas including the back of his head.  He experienced 
temporary loss of consciousness and commencement of headaches 
which had been constant for many, many years.  His 
medications consisted of Ergostat and Excedrin.  The 
headaches were described as cluster type.  Subsequent to the 
injury several pieces of shrapnel were removed from his head.  

The injury was said to have been sustained during the Korean 
Conflict.  On examination the head was described as normal.  
The pertinent examination diagnosis was chronic headache by 
history of undetermined etiology.  Radiologic study of the 
skull was normal.  

VA conducted an examination of the veteran for scars in May 
1995.  He reported a history of an explosion of an old rocket 
launcher due to defective ammunition in 1955 or 1956.  The 
explosion was said to have occurred behind him and he had 
multiple shrapnel wounds in the back of his neck.  He 
complained of suboccipital headaches.  Pertinent clinical 
findings included a 1.2 centimeter scar in the occipital area 
in the hairline.  No pertinent diagnosis was provided.

The veteran and his wife provided testimony before a hearing 
officer at the RO in May 1995.  Testimony was taken as to the 
origin of headaches alleged to have started subsequent to 
concussion injury in service.  Detailed testimony as to the 
nature and extent of symptomatology was provided.

VA conducted a medical examination of the veteran in October 
1995.  The veteran related the circumstances of a head injury 
in service in 1955 or 1956.  The injury was said to have 
knocked him out.  He suffered a concussion and loss of 
consciousness.  He reported that he began to suffer 
immediately and has ever since suffered from severe headaches 
occurring on a daily basis, intermittent lightheadedness, 
etc.  He had been treated by a number of physicians who had 
prescribed a regimen of medications.  None of the medications 
adequately controlled his headaches.

The examiner noted that the daily occurrence of the headaches 
and the fact that they began at the time of the explosion 
took them out of the classification of migraine, vascular, 
cluster, or tension, and placed them in the category of post 
traumatic or post concussion headaches.  The only mild 
temporary relief he had obtained was from topical Zostrix 
which he applied to his neck, nose and temples.

On examination was seen a 6 centimeter scar centered below 
the occipital bone above the hairline.  The head was 
otherwise normal.  On neurological examination the patellar 
reflexes were equal and hyperactive.  On psychiatric 
evaluation the veteran was cooperative, oriented and 
competent.  He was noted as capable of handling his own 
affairs.  The pertinent examination diagnosis was chronic 
daily severe headaches, post traumatic and post concussion in 
etiology.

On file is a notarized letter dated in March 1997 from a 
private physician, Dr. JAR.  Dr. JAR advised that at a 
military medical facility between December 1987 to February 
1997 the veteran was followed by him for chronic headaches 
secondary to the explosion of unstable ammunition and 
shrapnel injury to the head.  These were felt to be post-
concussion headaches, cluster type.  Initially his headaches 
were controlled by various medications.  In August 1994 it 
was discovered that application of Zostrix cream prevented 
and/or aborted the frequency of headaches. On those occasions 
when he developed a severe headache, he applied the 
medication intranasally with relief.  He required intranasal 
medication one to two times per week.  He continued to suffer 
severe disabling headaches approximately two times a month.

The veteran's headaches were described as a throbbing ache 
that originated in the left temporal region and radiated to 
the forehead over the left eye.  They then began to involve 
the entire left face causing an unusual sensation in the 
nose.  Since 1987 he had been able to successfully control 
and/or abort the headaches with continued medication therapy.  

During the period that Dr. JAR had been following the 
veteran, his headaches had been relatively well controlled 
and he only occasionally suffered disabling headaches.  When 
he developed severe headaches, he was not able to concentrate 
secondary to the unbearable pain.  The severe pain impaired 
his judgment and prohibited him from performing any 
meaningful tasks.  Dr. JAR advised that the veteran continued 
to suffer from chronic cluster type headaches requiring daily 
medical therapy.

VA conducted a special neurological examination of the 
veteran in March 1998.  The examiner noted that the claims 
file and medical records had been reviewed.  The veteran 
reported that in 1955 or 1956 he experienced onset of 
headaches.  He related that the headaches had begun following 
a rocket explosion secondary to faulty propellant which was 
caused to explode prematurely in cold temperature.  He 
apparently had multiple shrapnel wounds from this and stated 
that the concussion caused him to have symptomatology 
including headache.  

The headaches were said to begin around the left ear and left 
frontal area and radiate upward and posteriorly to the 
occipital area,  The veteran stated that he had severe 
headaches which on a scale of 1 to 10 rated as a 10 and they 
occurred 2-3 times per month.  They used to occur more 
frequently.  He stated that he had daily headaches which were 
about a 3-4 over 10 and occasionally he had midline headaches 
which were about a 5-6 over 10.

The veteran stated that the headaches occurred about 6 or 7 
times a month.  He had learned that if he put Zostrix cream 
up his nose daily, it somewhat aborted the headache or 
decreased their intensity.  He also had Ergotrate sublingual 
which he used.  He stated if he used it early it too would 
lessen the severity of his headaches.  He had been using this 
for about 6-7 years.  He also had Ergotamine with caffeine 
which he took occasionally if he could get it when the 
symptoms were beginning early.

It was felt that many times because the headaches were so 
frequent that he might get an overdose of Ergotamine which 
unfortunately can cause other problems.  He was supposed to 
limit the number of sublingual Ergotrates to 8-10 per week, 
but occasionally when he took too much, he would develop 
lightheadedness.  The examiner noted that in reviewing the 
chart, the examiners had often thought these might be cluster 
headaches, but certainly from the etiology of the onset of 
the headaches following the concussion and the manner of the 
headaches, they were not migraine or cluster headaches but 
were more in keeping with post traumatic cephalgia.

Pertinent findings obtained on neurological examination show 
cranial nerves II through XII to be intact.  Deep tendon 
reflexes, biceps and brachials were +2/4.  There was normal 
grasp reflex, patella and Achilles were +2/4.  Gait appeared 
normal.  The veteran had no cerebellar signs.  The examiner 
noted that at this time there was no evidence of migraine.  
There were no tics or clonus complex, and no chorea form 
disorders.  The examination diagnosis was post traumatic 
cephalgia.

The examiner noted it was felt that the veteran's headaches 
were post traumatic and their severity varied from very mild 
to very intense.  The very intense headaches occurred 2-3 
times a month and the mild headaches occurred 6-7 times a 
month.  The light headaches were almost on a daily basis.

Also obtained in connection with the current appeal is a 
substantial quantity of VA and non-VA medical documentation 
dated during current and immediately preceding years 
primarily referable to treatment of unrelated disorders and 
only tangentially referable to recurrent headache 
symptomatology.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practically determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999);  Francisco v. Brown, 7 Vet. App. 55 (1994); Solomon 
v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson 
v. West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Board notes that the VA Rating Schedule that addresses 
the mental disorders was amended, effective, November 7, 
1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  As the 
veteran's claim was pending from December 2, 1993, the 
regulatory criteria governing the evaluation of the veteran's 
neuropsychiatric disorder changed while his claim was 
pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulations, dementia associated with 
brain trauma was rated under Diagnostic Code 9304.  A 0 
percent evaluation was assigned for no impairment of social 
and industrial adaptability.  

A 10 percent evaluation was assigned for mild impairment of 
social and industrial adaptability.  

A 30 percent evaluation was assigned for definite impairment 
of social and industrial adaptability.  

A 50 percent evaluation was assigned for considerable 
impairment of social and industrial adaptability.  

A 70 percent evaluation was assigned for severe social and 
industrial adaptability.  

A 100 percent evaluation was assigned for impairment of 
intellectual functions, orientation, memory and judgment, and 
inability and shallowness of affect of such extent, severity, 
depth, and persistence as to produce total social and 
industrial impairment.  38 C.F.R. § 4.132;  Diagnostic Code 
9304 (effective prior to November 7, 1996).

Under the regulations that became effective November 7, 1996, 
dementia due to head trauma is rated under Diagnostic Code 
9304.  

A 0 percent evaluation may be assigned for a mental condition 
which has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  

A 10 percent evaluation may be assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent evaluation may be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent event).


A 50 percent evaluation may be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impairment judgment; impaired abstract 
thinking; disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation may be assigned for occupational and 
social impairment, with deficiencies, in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation may be assigned for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130; Diagnostic Code 9304 (effective November 7, 1996).



Brain disease due to trauma may be rated under 38 C.F.R. 
§ 4.124a; Diagnostic Code 8045.  Purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under diagnostic code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a; Diagnostic Code 8045.

A 50 percent evaluation may be assigned for migraine with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
evaluation may be assigned for migraine with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  A 10 percent evaluation may be assigned 
for migraine with characteristic prostrating attacks 
averaging one in 2 months over last several months.  A 0 
percent evaluation may be assigned for migraine with less 
frequent attacks.  38 C.F.R. § 4.124a; Diagnostic Code 8100.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his headaches is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1900).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected headaches (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an initial evaluation in excess 
of 10 percent for that disability is well grounded).  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the January 
1998 remand of the case to the RO for further development of 
the record and adjudicative actions, all relevant facts have 
been properly developed to their full extent and that VA has 
met its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The RO has assigned a 10 percent evaluation for the veteran's 
headaches, concussion, residual of head injury, with 
application of the criteria referable to the hyphenated code 
8045-9304.  The current 10 percent evaluation contemplates 
the veteran's documented brain disease due to trauma.  He is 
in receipt of no more than a 10 percent evaluation due to his 
subjective complaints of headache recognized as symptomatic 
of brain trauma.  A rating in excess of 10 percent is not 
assignable under Diagnostic Code 9304 in the absence of a 
diagnosis of multi-infarct dementia.  The VA and non-VA 
medical examinations of record have been negative for a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Accordingly, assignment of an evaluation in excess 
of 10 percent under the previous or amended rating criteria 
set out above may not be made.
The Board notes that the nature and etiology of the veteran's 
headaches has been evaluated by competent medical authority 
of record.  The weight of the opinion favors concussion type 
headaches due to head injury, whereas migraine headaches to 
account for the veteran's symptomatology have been 
specifically ruled out, or in the recent opinion of the VA 
examiner, are not in evidence to date.

While the veteran's headaches to date have been determined 
not to be migraine in nature, it does not follow that the 
Board is precluded from considering all reasonably pertinent 
criteria in evaluating the current extent of severity of the 
appellant's headaches.  It is incumbent upon the Board to 
ascertain the level of severity of the appellant's headache 
disability with application of all pertinent governing 
criteria.

In this regard, the Board finds that the veteran's headache 
disability may be rated by analogy to migraine headaches.  
This affords him the opportunity of consideration of a higher 
rating under Diagnostic Code 8100.  The current 10 percent 
evaluation contemplates characteristic prostrating attacks 
averaging one in two months over the last several months.  
The next higher evaluation of 30 percent requires 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  The maximum 
schedular evaluation of 50 percent requires headaches with 
very frequent and completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

Review of the evidentiary record shows that when examined by 
VA in March 1998, the veteran was found to suffer from severe 
headaches, which he rated as 10 on a scale of 1 to 10, two to 
three times per month.  Midline headaches rating a 5-6 on the 
scale of 10 were said to occur six or seven times per month.  
Headaches rating 3-4 on a scale of 10 were said to occur 
daily.  The record is clear in showing that the veteran's 
headaches have required intense medication, and while there 
has been experienced intermittent improvement, overall he 
continues to contend with intractable symptomatology for 
which no apparent cure has been found.  Because of the 
headache frequency and intensity he has occasionally 
overdosed on his medication.

The clinical picture presented reflects more closely the 
level of disablement contemplated in the 50 percent 
evaluation for migraine.  Under the clinical objective 
evaluations compiled in the record to describe the nature and 
intensity of the veteran's headaches, the Board finds that he 
certainly cannot be expected to sustain stability in any 
employment undertaking.  It can reasonably be concluded that 
the veteran exhibits severe economic inadaptability due to 
the nature, extent of severity, and frequency of his 
headaches.  For the foregoing reasons, it is the judgment of 
the Board that the record supports assignment of the maximum 
50 percent schedular evaluation for the veteran's headaches, 
concussion, residuals of head injury.

As the Board noted earlier, this case involves an appeal as 
to the initial evaluation assigned for the veteran's headache 
disability.  The original 10 percent evaluation was made 
effective December 3, 1993, the date of the veteran's claim 
for compensation benefits.  The Board is of the opinion that 
the currently awarded 50 percent evaluation should be made 
effective on this date; there is no need for "staged" 
ratings per Fenderson, supra.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the veteran the criteria for assignment of an 
extraschedular evaluation, it did not actually discuss the 
provisions in light of his claim.
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
veteran's headache disability has not required frequent, much 
less, any inpatient care.  While there is no doubt that the 
nature and extent of severity of his headache disability 
constitutes significant impairment from an industrial point 
of view, the record is not clear in showing that it markedly 
interferes with any industrial pursuits.  

The Board is of the opinion that the current schedular 
criteria for which the veteran has been granted a 50 percent 
evaluation contemplating severe economic inadaptability 
adequately compensates the veteran for the current nature and 
extent of severity of his headache disability.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.


ORDER

Entitlement to an initial evaluation of 50 percent for 
headaches, concussion, residuals of head injury, is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

